Citation Nr: 1417060	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-21 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a lumbosacral spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006.

This appeal arose before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA), Regional Office (RO) which denied service connection for a left knee condition, right shoulder condition, and back condition.  In April 2012, the Board remanded these issues to the RO.  The case is again before the Board for appellate consideration.

The Veteran was scheduled for a hearing before the Board in May 2010.  However, the Veteran's representative submitted a statement prior to the Board hearing that the Veteran was unable to attend and would not request the hearing to be rescheduled because the Veteran would be out of the country.  The Board finds that the Veteran's hearing request was withdrawn.  See 38 C.F.R. § 20.704(e).

In an April 2012 Board remand, the Board noted that the issues of entitlement to service-connection for fibromyalgia, chronic diarrhea, Gulf War Syndrome, a left shoulder injury, and an adjustment disorder were raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The record indicates that no action has yet been taken by the AOJ on the above issues.   The Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As previously noted by the Board in its April 2012 remand, further development is warranted with respect to the issues of entitlement to service connection for a left knee disability, a right shoulder disability, and a lumbosacral spine disability.

The Board notes that VA's duty to assist includes obtaining a VA examination and/or opinion when it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c) (4).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Once VA provides an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   An examination report is inadequate if it does not contain sufficient detail and must be returned to the rating board.  38 C.F.R. § 4.2 (2013).  A medical examination is also inadequate if it provides unsupported conclusion.  Stefl, 21 Vet. App. at 124-25.  

As discussed below, the Board finds that the August 2012 VA examiner's opinions on the etiology of the Veteran's left knee disability, right shoulder disability, and lumbosacral spine disability are not adequate for adjudication purposes.  See 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  In order to substantially comply with an April 2012 Board remand, additionally VA examinations must clarify the etiology of the Veteran's left knee disability, right shoulder disability, and lumbosacral spine disability with sufficient supporting rationale consistent with the evidence of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Left Knee Disability

Review of the record indicates the Veteran reported left knee pain in service.  An April 2006 post-deployment health assessment noted that the Veteran experienced symptoms of swollen, stiff, or painful joints during a deployment to Iraq.  A September 2006 separation examination reported a motor vehicle accident in May 2003 with resulting "knee - PFPS."  A September 2006 report of medical history was positive for swollen or painful joints and knee trouble, which the Veteran noted manifested as "both knees lock up, give out."  The Veteran also indicated that he suffered from injury or illness on active duty that he did not seek medical care for.  

In an August 2012 VA examination report, the VA examiner noted a 2012 diagnosis of left knee synovitis and reported a history of multiple, minor, untreated injuries to the left knee in service.  The Veteran reported that he continued to experience left knee pain and that it was now constant.  The VA examiner determined that the left knee disability was less likely than not incurred in or caused by an in-service injury, event, or illness and opined that there was "[n]o evidence of left knee injury or complaint in service or on exit exam."  The VA examiner's rationale also noted that the Veteran had a normal left knee at the examination aside from subjective pain.
 
The Board finds the August 2012 VA examination report inadequate because the VA examiner stated there was no evidence of a left knee injury in service.  However, the Veteran's service treatment records document complaints of joint pain, patellofemoral pain syndrome, and symptoms of the knee locking up and giving out.  The August 2012 examination report is also inadequate because the VA examiner only noted the Veteran had a normal left knee upon examination and did not provide an etiology opinion regarding the 2012 diagnosis of left knee synovitis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that the Veteran have a current disability is satisfied if the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the Secretary's adjudication of the claim).  Additionally, the VA examiner failed to address the Veteran's contention that his knee pain began in service and continued since service.  The subsequent VA opinion must also address the Veteran's lay contentions on the presence of his left knee pain since service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (finding lay assertions may support the occurrence of lay-observable events or the presence of disability, or symptoms of disability, subject to lay observation).      



Right Shoulder Disability

Service treatment records document complaints of shoulder pain related to an in-service motorcycle accident.  An April 2006 post-deployment health assessment indicated that the Veteran experienced symptoms of swollen, stiff, or painful joints.  A September 2006 separation examination reported a motor vehicle accident in May 2003 that caused daily right shoulder pain and reduced range of motion.  A September 2006 report of medical history was positive for swollen or painful joints and painful shoulder, noted to be caused by a motorcycle accident.  The Veteran also indicated that he suffered from injury or illness on active duty that he did not seek medical care for.  

In an August 2012 VA examination, the Veteran reported an injury to his right shoulder from an in-service motorcycle accident that was untreated.  He stated that the pain never resolved and that he experienced constant pain in his right shoulder.  The VA examiner noted a 2012 diagnosis of right shoulder synovitis and determined that a right shoulder disability was less likely than not incurred in or caused by a claimed in-service injury, event, or illness because there was no evidence of a shoulder injury in service, no evidence of seeking medical attention since discharge, and normal objective examination findings at the VA examination.  The VA examiner noted that the Veteran's separation examination documented subjective injury and pain but did not elaborate on the significance of that record.

The Board finds the August 2012 VA examination report inadequate because the VA examiner stated there was no evidence of a right shoulder injury in service.  In a May 2007 VA examination, the Veteran reported injuring his right shoulder after being thrown over the handlebars in a motorcycle accident in May 2003.  The Veteran's separation examination notes that the Veteran was involved in a motorcycle accident in May 2003 that caused daily right shoulder pain and reduced range of motion.  A September 2006 report of medical history was positive for a painful shoulder, noted to be caused by a motorcycle accident.  The Board notes that the Veteran is competent to report an accident in service and related symptoms of pain since the accident.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (finding lay assertions may support the occurrence of lay-observable events or the presence of disability, or symptoms of disability, subject to lay observation).  Additionally, the August 2012 examination report is inadequate because the VA examiner's negative opinion was based, in part, on "normal objective examination findings" and did not include an etiology opinion for the 2012 diagnosis of right shoulder synovitis.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Finally, the VA examiner failed to address the Veteran's contention that his right shoulder pain began in service and continued since service.  The subsequent VA opinion must also address the Veteran's lay contentions on the presence of his right shoulder pain since service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007).      

Lumbosacral Spine Disability

Service treatment records note a preexisting scoliosis condition and complaints of back pain.  A June 2001 enlistment examination noted the Veteran had mild scoliosis with good range of motion.  An April 2006 post-deployment health assessment indicated that the Veteran experienced back pain during a deployment.  A September 2006 report of medical history was positive for recurrent back pain and the Veteran noted that he his "back and neck hurt all the time after physical activity."  The Veteran also indicated that he suffered from injury or illness on active duty that he did not seek medical care for.  

A May 2007 VA examination addendum noted that Veteran had mild lumbar dextroscoliosis and gave an impression of mild cervical dextroscoliosis "which may be positional or related to muscle spasm."

In an August 2012 VA examination, the Veteran reported multiple minor injuries to his low back in service that were not treated.  He stated that the pain never resolved and that he experienced constant pain in his low back.  He denied interval injury, radicular pain or weakness, interval surgery, injection, or other treatment.  The VA examiner noted a 2012 diagnosis of low back pain and opined that it was less likely than not that the Veteran's claimed back disorder was incurred in or caused by an in-service injury, event, or illness because there was no mention of back complaints or injuries in the service treatment records and the VA examiner found a "normal objective lumbar spine" upon examination.  

The Board finds that the Veteran's mild scoliosis was clearly noted on the Veteran's June 2001 entrance examination report, therefore, this disability clearly pre-existed active service.  38 U.S.C.A. § 1111.  A pre-existing injury or disease will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  
  
The August 2012 VA examination report did not render an opinion as to the etiology of the Veteran's scoliosis, and there is no other medical opinion of record indicating such.  In light of the foregoing, the Board finds that an opinion must be obtained which addresses whether there is clear and unmistakable evidence that the Veteran's scoliosis was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1132, 1153; 38 C.F.R. §§ 3.304(b), 3.306; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  

Additionally, the Veteran's representative argued that the Veteran's disability was misconstrued in an August 2012 VA examination as lower back pain, rather than lower back strain.  The subsequent VA examiner is directed to provide an etiology opinion for any lumbosacral spine disorder present during the pendency of the claim.

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from August 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1. The RO or the AMC should undertake appropriate    
development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include VA medical treatment records for the time period from August 2012 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all left knee, right shoulder, and lumbosacral spine disorders present during the period of the claim.  The claims file and any pertinent virtual records not contained in the the claims file must be provide to, and reviewed by, the VA examiner.  Any indicated studies must be performed.

Based on the review of the Veteran's pertinent history and examination results, the examiner should provide an opinion with respect to each left knee, right shoulder, and lumbosacral spine disorder present during the period of the claim, to include left knee synovitis, right shoulder synovitis, and scoliosis.  The examiner is directed to provide an opinion and rationale as to whether each disorder began in service or is otherwise etiologically related to any in-service disease, event or injury.

The VA examiner is directed to specifically comment on service treatment records' notations of in-service knee, shoulder, and back pain, as well as the Veteran's lay statements that left knee, right shoulder, and lower back pain began in service and continued since.

The VA examiner must provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's scoliosis was NOT aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disability.  In rendering this opinion, the examiner should cite to supporting evidence in the claims folder, to include April to September 2006 service treatment records noting back pain and a May 2007 VA examination addendum finding mild lumbar dextroscoliosis.

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  The term "clear and unmistakable" means undebatable.

The reasons behind all opinions expressed should be provided.

3. The Veteran must be advised of the importance of reporting to any scheduled VA examinations, pursuant to 38 C.F.R. § 3.655 (2013).  A copy of all notification letters sent to the Veteran must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the scheduled examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4. Once the above-requested development has been completed, the RO must readjudicate the Veteran's claims of service connection for a left knee disability, a right shoulder disability, and a lumbosacral spine disability.  If the decision remains adverse to the Veteran, he and his representative must be provided with an appropriate SSOC and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

